UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:May 31 Date of reporting period:June 1, 2011 - May 31, 2012 Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: WWW.GUGGENHEIMFUNDS.COM YOUR ROAD TO THE LATEST, MOST UP - TO - DATE INFORMATION Contents Dear Shareholder 3 Economic and Market Overview 4 Management Discussion of Fund Performance 6 Fund Summary & Performance 15 Overview of Fund Expenses 29 Portfolio of Investments 31 Statement of Assets and Liabilities 44 Statement of Operations 46 Statement of Changes in Net Assets 48 Financial Highlights 52 Notes to Financial Statements 60 Report of Independent Registered Public Accounting Firm 68 Supplemental Information 69 Considerations Regarding Annual Review of the Investment Advisory Agreements and Investment Subadvisory Agreement 72 Trust Information 75 About the Trust Adviser Back Cover The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com, you will find: • Daily and historical fund pricing, fund returns, portfolio holdings and characteristics, and distribution history. • Investor guides and fund fact sheets. • Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, LLC is constantly updating and expanding shareholder information services on each Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. May 31, 2012 DEAR SHAREHOLDER Guggenheim Funds Investment Advisors, LLC (the “Investment Adviser”) is pleased to present the annual shareholder report for eight of our exchange-traded funds (“ETFs” or “Funds”), including the Guggenheim Yuan Bond ETF, a new Fund introduced in 2011. The Investment Adviser is now a part of Guggenheim Investments, which represents the investment management businesses of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm. This report covers performance of the following eight Funds for the annual fiscal period ended May 31, 2012, with the name of each Fund followed by its NYSE Arca ticker symbol: - Guggenheim Canadian Energy Income ETF (ENY) - Guggenheim China Real Estate ETF (TAO) - Guggenheim China Small Cap ETF (HAO) - Guggenheim Frontier Markets ETF (FRN) - Guggenheim International Multi-Asset Income ETF (HGI) - Guggenheim Shipping ETF (SEA) - Guggenheim Timber ETF (CUT) - Guggenheim Yuan Bond ETF (RMB) Guggenheim Funds Distributors, LLC, the distributor of the Funds, is committed to providing investors with innovative investment solutions; as of the date of this report we offer 44 ETFs with a wide range of domestic and global themes, as well as closed-end funds and unit investment trusts. We have built on the investment management strengths of Guggenheim Investments and worked with a diverse group of index providers to create some of the most distinctive ETFs available. To learn more about economic and market conditions over the last year and the objective and performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, which begins on page 6. Sincerely, Donald Cacciapaglia Chief Executive Officer Claymore Exchange-Traded Fund Trust 2 June 30, 2012 CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 3 ECONOMIC AND MARKET OVERVIEW May 31, 2012 Securities markets exhibited considerable volatility over the past 12 months, driven largely by concerns about sovereign debt in several European nations, a fledgling U.S. economic recovery and the sustainability of economic growth in Asia. Risk aversion in fall 2011 and again in May 2012 drove investors toward dollar-denominated assets, sending rates on U.S. Treasury bonds to near historic lows. Fixed income securities generally provided positive returns over the period, including riskier bonds, while returns from equities were generally negative. Weak economic reports in May 2012 indicated that the world’s major economies were beginning to slip in unison, and both the Organization for Economic Cooperation and Development and the International Monetary Fund forecast lower global growth for 2012. This was in spite of recent efforts from leading central bankers to recharge the global economy, including a restructuring of Greece’s debt that enabled a new international bailout earlier in 2012, and an injection of liquidity from the European Central Bank in December that lessened financial stresses across the continent and contributed to improvement in global financial markets. However, manufacturing gauges in March 2012 indicated that the eurozone was entering a period of economic contraction, meaning that policy makers may need to do more to revive growth across the region and keep the problem from infecting other countries. Although the U.S. was stronger economically than many countries, slowing growth and job creation late in the period indicated the economy is having difficulty gaining traction. In May 2012, U.S. gross domestic product (GDP) was reported to have grown at an annualized 1.9% pace in the first quarter of 2012, compared with estimates of more than 2.0%, and a 3.0% rate in the fourth quarter of 2011. But the GDP report did show that the lower first quarter growth was partly a result of less inventory building. As companies replenish stocks later in the year, the economy could get a boost. Many firms have been cautious in spending and hiring, even though corporate profits have continued to rise, although at a pace lower than in recent quarters. Economists say many companies are near the limit of what they produce without adding staff and equipment. To foster growth, the U.S. Federal Reserve (the “Fed”) has said it will leave its key interest rate close to zero at least through 2014, despite arguments by some Fed officials and investors that the Fed may have to consider raising rates much earlier than that to prevent inflation. For now, the Fed’s leadership appears to be committed to keeping rates low, thus reducing borrowing costs for businesses and consumers, and seems prepared to sustain quantitative easing if the employment and growth picture worsens. For the 12-month period ended May 31, 2012, the Standard & Poor’s 500 Index (the “S&P”), which is generally regarded as an indicator of the broader U.S. stock market, returned -0.41%, with periods of decline last summer and again near the end of the period. Most foreign markets were much weaker: the Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East Index (“EAFE”) Index, which is composed of approximately 1,100 companies in 20 developed countries in Europe and the Pacific Basin, returned -20.49%. The return of the MSCI Emerging Market Index, which measures market performance in global emerging markets, returned -20.32%. The MSCI China Index, which measures performance of the broad Chinese equity market, returned -20.79% for the 12-month period ended May 31, 2012. In the bond market, higher quality issues performed better than lower-rated bonds, as investors sought to avoid risk. The return of the Barclays Capital U.S. Aggregate Bond Index, which is a proxy for the U.S. investment grade bond market, posted a 7.12% return for the period, while the Barclays Capital U.S. Corporate High Yield Index returned 4.14%. Reflecting the Fed’s continuing accommodative monetary policy, interest rates on short-term securities remained at their lowest levels in many years. The return of the Barclays Capital 1–3 Month U.S. Treasury Bill Index was 0.04% for the 12-month period. 4 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT May 31, 2012 Index Definitions All indices described below are unmanaged and reflect no expenses. It is not possible to invest directly in any index. The Barclays Capital U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including U.S. Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS, and CMBS. The Barclays Capital U.S. Corporate High Yield Bond Index: measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. The Barclays Capital 1-3 Month U.S. Treasury Bill Index: tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and-credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The Dow Jones Global Forestry & Paper Index is a float-adjusted market capitalization weighted index that provides a broad measure of the world forestry and paper markets. According to Dow Jones, the index consists of owners and operators of timber tracts, forest tree nurseries and sawmills excluding providers of finished wood products such as wooden beams, which are classified under Building Materials & Fixtures. The MSCI China index is a capitalization weighted index that monitors the performance of stocks from the country of China. The MSCI EAFE Index is a capitalization weighted measure of stock markets in Europe, Australasia and the Far East. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The Bank of China Hong Kong Offshore RMB Bond Index tracks the total return performance of offshore RMB denominated bonds which are issued outside the Mainland of China and fulfill a set of pre-specified and transparent criteria for eligibility. The Standard & Poor’s (“S&P”) 500 Index is a capitalization weighted index of 500 stocks designed to measure the performance of the broad economy, representing all major industries and is considered a representation of U.S. stock market. The S&P/TSX Composite Index is a capitalization weighted index. The index is designed to measure performance of the broad Canadian economy through changes in the aggregate market value of stocks representing all major industries. The STOXX Europe Total Market Forestry & Paper Index represents the European forestry and paper industry as defined by the market standards of ICB (Industry Classification Benchmark). Industry Sectors Comments about industry sectors in these fund commentaries are based on Bloomberg industry classifications. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT| 5 MANAGEMENT DISCUSSION OF FUND PERFORMANCE May 31, 2012 ENY Guggenheim Canadian Energy Income ETF Fund Overview The Guggenheim Canadian Energy Income ETF, NYSE Arca ticker: ENY (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Sustainable Canadian Energy Income Index (the “Index”). The Index is comprised of approximately 30 stocks selected, based on investment and other criteria, from a universe of companies listed on the Toronto Stock Exchange (the “TSX”), NYSE AMEX, Nasdaq Stock Market or New York Stock Exchange. The universe of companies includes approximately 200 TSX-listed oil and gas sector securities including royalty trusts and approximately 25 oil sands resource producers that are classified as oil and gas producers. The companies in the universe are selected using criteria as identified by Sustainable Wealth Management, Ltd. (the “Index Provider”). The Fund will invest at least 90% of its total assets in securities that comprise the Index. Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the stocks comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited – whether based on net asset value (“NAV”) or market price – assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2012. On a market price basis, the Fund generated a total return of -31.00%, which included a decrease in market price over the period to $14.73 as of May 31, 2012, from $22.06 on May 31, 2011. On an NAV basis, the Fund generated a total return of -30.45%, which included a decrease in NAV over the period to $14.83 as of May 31, 2012, from $22.03 on May 31, 2011. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad Canadian equity market comparison purposes, the Index returned -29.41% and the S&P/TSX Composite Index (“S&P/TSX”) returned -19.54% for the 12-month period ended May 31, 2012. The Fund made quarterly distributions per share of $0.105 on June 30, 2011; $0.106 on September 30, 2011; $0.141 on December 30, 2011; and $0.118 on March 30, 2012. In addition, the Fund made a supplemental distribution of $0.086 per share on December 30, 2011, which was characterized as ordinary income. Performance Attribution Since more than 90% of the Fund’s portfolio is invested in the energy sector, the return of this sector was the main determinant of the Fund’s return, and it was the major source of the Fund’s negative return for the 12-month period ended May 31, 2012. The Fund also has positions in the utilities and industrial sectors, which had minimal impact on the Fund’s return. Positions that contributed most significantly to the Fund’s return included Sinopec Daylight Energy Ltd., which is engaged in oil and gas exploration, exploitation, development and production in Alberta and British Columbia (not held in the Fund’s portfolio at period end); PetroBakken Energy Ltd., Class A, which explores for and produces light oil in Canada (0.9% of the Fund’s long-term investments at period end); and Provident Energy Ltd., which owns and operates a natural gas liquids midstream services and marketing business (not held in the Fund’s portfolio at period end). Positions that detracted most significantly included Connacher Oil & Gas Ltd., an integrated energy company (not held in the Fund’s portfolio at period end); BlackPearl Resources, Inc., an oil and gas exploration company (4.6% of the Fund’s long-term investments at period end) and Petrobank Energy & Resources Ltd., which explores for and develops oil and natural gas in Alberta, Canada (4.3% of the Fund’s long-term investments at period end). 6 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued May 31, 2012 TAO Guggenheim China Real Estate ETF Fund Overview The Guggenheim China Real Estate ETF, NYSE Arca ticker: TAO (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China Real Estate Index (the “Index”). The Index is designed to measure and monitor the performance of the investable universe of publicly-traded companies and real estate investment trusts (REITs) which are open to foreign ownership and derive a majority of their revenues from real estate development, management and/or ownership of property in China or the Special Administrative Regions of China, such as Hong Kong and Macau. The Index was created by AlphaShares, LLC and is maintained by Standard & Poor’s. The Fund will invest at least 90% of its total assets in common stock, American Depositary Receipts (ADRs), American Depositary Shares (ADSs), Global Depositary Receipts (GDRs) and International Depositary Receipts (IDRs) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing the ADRs, ADSs, GDRs and IDRs included in the Index). Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2012. On a market price basis, the Fund generated a total return of -15.49%, which included a decrease in market price over the period to $16.74 as of May 31, 2012, from $20.07 on May 31, 2011. On an NAV basis, the Fund generated a total return of -15.90%, which included a decrease in NAV over the period to $16.72 as of May 31, 2012, from $20.14 on May 31, 2011. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and market comparison purposes, the Index returned -15.52% and the MSCI China Index, which measures performance of the Chinese equity market, returned -20.79% for the same period. The Fund made an annual distribution on December 30, 2011, of $0.193 per share, which was characterized as ordinary income. Performance Attribution Nearly all of the Fund’s investments are in the real estate holding and development businesses and are classified in the financial and diversified sectors. For the 12-month period ended May 31, 2012, both sectors detracted from the Fund’s return. The top-three contributors to return were in the financial sector. They were Link Real Estate Investment Trust, a real estate investment trust (REIT) based in Hong Kong that invests mainly in retail and car park facilities; China Resources Land Ltd., which through its subsidiaries develops and invests in properties and provides corporate financing and electrical engineering services; and China Overseas Land & Investment Ltd., which through its subsidiaries develops and invests in properties, constructs buildings and invests in Treasury securities and infrastructure projects (4.6%, 4.0% and 5.3%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s return included Wharf Holdings Ltd., an investment holding company based in Hong Kong; Hongkong Land Holdings Ltd., a property investment, management and development group; and Cheung Kong Holdings Ltd., a Hong Kong-based company that invests in and manages property development and investment projects and hotel and serviced suite operations (5.1%, 5.3% and 4.5%, respectively, of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 7 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued May 31, 2012 HAO Guggenheim China Small Cap ETF Fund Overview The Guggenheim China Small Cap ETF, NYSE Arca ticker: HAO (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China Small Cap Index (the “Index”). The Index is designed to measure and monitor the performance of publicly-traded mainland China-based small capitalization companies. The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by Standard & Poor’s. For inclusion in the Index, AlphaShares defines small-capitalization companies as those companies with a maximum $1.5 billion float-adjusted market capitalization. The Fund will invest at least 90% of its total assets in common stock, American Depositary Receipts (“ADRs”), American Depositary Shares (“ADSs”), Global Depositary Receipts (“GDRs”) and International Depositary receipts (“IDRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing the ADRs, ADSs, GDRs and IDRs included in the Index). Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2012. On a market price basis, the Fund generated a total return of -29.15%, which included a decrease in market price over the period to $20.01 as of May 31, 2012, from $29.15 on May 31, 2011. On an NAV basis, the Fund generated a total return of -29.50%, which included a decrease in NAV over the period to $19.97 as of May 31, 2012, from $29.23 on May 31, 2011. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned -28.56% and the MSCI China Index, which measures performance of the broad Chinese equity market, returned -20.79% for 12-month period ending May 31, 2012. The Fund made an annual distribution of $0.620 per share on December 30, 2011, which was characterized as ordinary income. Performance Attribution For the 12-month period ended May 31, 2012, none of the sectors represented in the Fund contributed positively to the Fund’s return, with the consumer cyclical sector detracting most and utilities detracting least. Positions that contributed most significantly to the Fund’s return included Alibaba.com Ltd., which is a business-to-business e-commerce company that operates an English-language marketplace for global importers and exporters, as well as a Chinese-language marketplace for domestic China trade and a Japanese-language marketplace facilitating trade to and from Japan; Zoomlion Heavy Industry Science and Technology Co. Ltd., which manufactures and markets construction machinery, environmental machinery and satellite navigation products; and Shimao Property Holdings Ltd., which develops real estate projects in China (1.9%, 1.7% and 1.4%, respectively, of the Fund’s common stocks at period end). Positions that detracted most significantly from the Fund’s return included Renhe Commercial Holdings Co. Ltd., which develops underground shopping centers in China; Zhaojin Mining Industry Co. Ltd., which explores, mines, and produces gold; and Semiconductor Manufacturing International Corp., which manufactures, trades, packages, tests, and provides computer-aided design integrated circuits (0.3%, 0.8% and 0.5%, respectively, of the Fund’s common stocks at period end). 8 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued May 31, 2012 FRN Guggenheim Frontier Markets ETF Fund Overview The Guggenheim Frontier Markets ETF, NYSE Arca ticker: FRN (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the BNY Mellon New Frontier DR Index (the “Frontier Index”). The Frontier Index is composed of and tracks the performance of all liquid, as defined by BNY Mellon, the Fund’s index provider (the “Index Provider”), American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”) that trade on the London Stock Exchange (“LSE”), New York Stock Exchange (“NYSE”), NYSE Arca, Inc. (“NYSE Arca”), NYSE AMEX and Nasdaq Stock Market (“NASDAQ”) of Frontier Market countries, as defined by the Index Provider. The Index Provider defines Frontier Market countries based upon an evaluation of gross domestic product growth, per capita income growth, experienced and expected inflation rates, privatization of infrastructure and social inequalities. The countries currently are: Argentina, Bahrain, Jordan, Kuwait, Lebanon, Oman, Qatar, United Arab Emirates, Egypt, Ghana, Kenya, Malawi, Mauritius, Morocco, Nigeria, Tunisia, Zimbabwe, Bulgaria, Croatia, Czech Republic, Estonia, Georgia, Kazakhstan, Latvia, Lithuania, Poland, Romania, Slovak Republic, Slovenia, Ukraine, Bangladesh, Pakistan, Papua New Guinea, Sri Lanka, Vietnam, Peru, Chile, Colombia, Ecuador, Jamaica, Panama, Trinidad and Tobago. An ADR or GDR is determined to be liquid based upon an assessment of trading volume and market capitalization. The Fund will invest at least 80% of its total assets in ADRs and GDRs that comprise the Index or in the stocks underlying such ADRs and GDRs. The Fund also will invest at least 80% of its total assets in securities of issuers from Frontier Market countries (whether directly or through ADRs or GDRs), as defined by the Index Provider. Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the stocks comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2012. On a market price basis, the Fund generated a total return of -12.27%, which included a decrease in market price over the period to $19.26 as of May 31, 2012, from $22.95 on May 31, 2011. On an NAV basis, the Fund generated a total return of -14.16%, which included a decrease in NAV over the period to $19.08 as of May 31, 2012, from $23.23 on May 31, 2011. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad emerging market comparison purposes, the Frontier Index returned -12.59% and the Morgan Stanley Capital International (“MSCI”) Emerging Markets Index returned -20.32% for the 12-month period ending May 31, 2012. The Fund made an annual distribution of $0.824 per share on December 30, 2011, which was characterized as ordinary income. Performance Attribution For the 12-month period ending May 31, 2012, all sectors but one in which the Fund was invested had negative returns, detracting from the Fund’s return. The energy sector made a slight contribution to return, and the financial sector detracted most. Positions that contributed most significantly to the Fund’s return included Ecopetrol SA, ADR, an integrated oil company that owns interests in oil producing fields, refineries, ports and a transportation network throughout Colombia; Cia Cervecerias Unidas SA, ADR, a beer brewer and distributor of non-alcoholic beverages in Chile and Argentina; and Banco de Chile ADR, a deposit-gathering bank that offers retail and commercial banking services (11.3%, 2.0% and 3.9%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s return included YPF SA, which explores for, develops, and produces oil and natural gas in South America, the United States, and Indonesia; Enersis SA, a Chilean company that generates and distributes electric energy; and Telecom Argentina SA, which provides telecommunications services in Argentina (1.1%, 5.8% and 1.4%, respectively, of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 9 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued May 31, 2012 HGI Guggenheim International Multi-Asset Income ETF Fund Overview The Guggenheim International Multi-Asset Income ETF, NYSE Arca ticker: HGI (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an index called the Zacks International Multi-Asset Income Index (the “Index”). The Index is comprised of approximately 150 securities selected, based on investment and other criteria, from a universe of international companies, global real estate investment trusts (“REITs”), master limited partnerships (“MLPs”), Canadian royalty trusts, and American Depositary Receipts (“ADRs”) of emerging market companies and U.S. listed closed-end funds that invest in international companies, and at all times is comprised of at least 40% non-U.S. securities. The companies in the universe are selected using a proprietary strategy developed by Zacks Investment Research, Inc. The Fund will invest at least 90% of its total assets in securities that comprise the Index and underlying securities representing the ADRs included in the Index. Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2012. On a market price basis, the Fund generated a total return of -20.81%, which included a decrease in market price over the period to $15.09 as of May 31, 2012, from $20.02 on May 31, 2011. On an NAV basis, the Fund generated a total return of -20.86%, which included a decrease in NAV over the period to $15.05 as of May 31, 2012, from $19.98 on May 31, 2011. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned -19.88% and the Morgan Stanley Capital International Europe, Australasia, and Far East (MSCI EAFE) Index, an index designed to reflect the movements of stock markets in developed countries of Europe and the Pacific Basin, returned -20.49% for the same period. The Fund made quarterly distributions per share of $0.309 on June 30, 2011, $0.247 on September 30, 2011, $0.113 on December 30, 2011 and $0.185 on March 30, 2012. Performance Attribution For the 12-month period ended May 31, 2012, all but one sector in which the Fund was invested had negative returns, detracting from the Fund’s return. The utilities sector contributed slightly to the Fund’s return, while the financial sector detracted most. Positions that contributed most significantly to the Fund’s return included Huaneng Power International, Inc., ADR, which builds and operates power plants in China; SandRidge Mississippian Trust I, which owns royalty interests in producing and developing oil wells in the Mississippian formation in Oklahoma; and Ecopetrol SA, ADR, an integrated oil company that owns interests in oil producing fields, refineries, ports and a transportation network throughout Colombia (1.1%, 2.2% and 0.8%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s return included Alon Holdings Blue Square Israel Ltd., an Israeli company that operates retail stores and commercial real estate properties (not held in the Fund’s portfolio at period end); Enerplus Corp., a Canadian oil and gas exploration and production company that owns a large, diversified portfolio of income generating crude oil and natural gas properties (1.8% of the Fund’s long-term investments at period end); and Penn West Petroleum Ltd., an oil and natural gas producer based in Alberta, Canada (1.9% of the Fund’s long-term investments at period end). 10 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued May 31, 2012 SEA Guggenheim Shipping ETF Fund Overview The Guggenheim Shipping ETF, NYSE Arca ticker: SEA (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Dow Jones Global Shipping IndexSM (the “Index”). The Index is designed to measure the performance of high dividend-paying companies in the global shipping industry. CME Group Index Services LLC (the “Index Provider”) uses a rules-based methodology to rank companies by yield that are involved in the shipping industry globally that primarily transport goods and materials. The Index Provider considers a company to be in the shipping industry if its revenues are derived primarily from shipping activities (excluding companies solely involved in transporting passengers). The Index Provider determines whether a company is “high-dividend paying” by ranking it relative to other companies in the shipping industry based upon indicated annual yield (most recent distribution annualized and divided by the current share price). Prior to July 27, 2011, the Fund sought to replicate, before the Fund’s fees and expenses, the performance of the Delta Global Shipping Index. The Fund will at all times invest at least 90% of its total assets in common stock, American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and master limited partnerships (“MLPs”) that comprise the Index and the underlying stocks in respect of the ADRs and GDRs in the Index. Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2012. On a market price basis, the Fund generated a total return of -32.10%, which included a decrease in market price over the period to $15.99 as of May 31, 2012, from $24.67 on May 31, 2011. On an NAV basis, the Fund generated a total return of -31.98%, which included a decrease in NAV over the period to $16.03 as of May 31, 2012, from $24.69 on May 31, 2011. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned -27.61% and the MSCI World Index, an index designed to measure the equity market performance of developed markets, returned -11.02% for the same period. The Fund made quarterly distributions per share of $0.684 on June 30, 2011, $0.077 on September 30, 2011, $0.092 on December 30, 2011 and $0.103 on March 30, 2012. Performance Attribution Most of the Fund’s portfolio is invested in the industrial sector, and it was the largest detractor from return. The non-cyclical consumer sector was the only contributor to return. Positions that contributed most to the Fund’s return included Teekay LNG Partners, LP, a provider of marine transportation services to producers of liquefied natural gas, liquefied petroleum gas and crude oil; Alexander & Baldwin, Inc., which includes a subsidiary that is engaged in real estate and agricultural businesses that develop real property in Hawaii and the mainland, and grows sugar cane and coffee; and Seaspan Corp., which operates a fleet of containerships (4.7%, 6.1% and 3.6%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s return included three Japanese marine transportation companies: Mitsui OSK Lines Ltd.; Nippon Yusen KK; and Kawasaki Kisen Kaisha Ltd. (8.8%, 9.6% and 4.4%, respectively, of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 11 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued May 31, 2012 CUT Guggenheim Timber ETF Fund Overview The Guggenheim Timber ETF, NYSE Arca ticker: CUT (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Beacon Global Timber Index (the “Index”). All securities in the Index are selected from the universe of global timber companies. Beacon Indexes LLC (“Beacon” or the “Index Provider”) defines global timber companies as firms who own or lease forested land and harvest the timber from such forested land for commercial use and sale of wood-based products, including lumber, pulp or other processed or finished goods such as paper and packaging. The Fund will invest at least 90% of its total assets in common stock, American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing the ADRs and GDRs included in the Index). Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2012. On a market price basis, the Fund generated a total return of -27.98%, which included a decrease in market price over the period to $15.75 as of May 31, 2012, from $22.38 on May 31, 2011. On an NAV basis, the Fund generated a total return of -28.20%, which included a decrease in NAV over the period to $15.71 as of May 31, 2012, from $22.39 on May 31, 2011. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad world market comparison purposes, the Index returned -27.36%; the Dow Jones Global Forestry & Paper Index returned -31.94%; and the MSCI World Index, an index designed to measure the equity market performance of developed markets, returned -11.02% for the same period. The Fund made an annual distribution of $0.387 per share on December 30, 2011, which was characterized as ordinary income. Performance Attribution Since approximately 70% of the Fund’s portfolio is invested in the basic materials sector, return of this sector is the main determinant of the Fund’s return, and it was the major detractor from the Fund’s return for the 12-month period ended May 31, 2012. The Fund also has positions in the energy, financial and industrial sectors, all of which detracted from the Fund’s return. Positions that contributed most significantly to the Fund’s return included American paper manufacturer Wausau Paper Corp. (not held in the Fund’s portfolio at period end); Weyerhaeuser Co., an integrated forest products company (5.0% of the Fund’s long-term investments at period end); and Rayonier Inc. REIT, an international forestry products company (5.2% of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s return included Fibria Celulose SA, a Brazilian company involved in the renewable forest business (4.1% of the Fund’s long-term investments at period end); Smurfit Kappa Group PLC, one of the world’s largest integrated manufacturers of paper-based packaging products, with operations in Europe and Latin America (3.5% of the Fund’s long-term investments at period end); and Sino-Forest Corporation, a commercial forest plantation operator in the People’s Republic of China (not held in the Fund’s portfolio at period end). 12 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued May 31, 2012 RMB Guggenheim Yuan Bond ETF Fund Overview The Guggenheim Yuan Bond ETF, NYSE Arca ticker: RMB (the “Fund”) seeks to replicate, before the Fund’s fees and expenses, the performance of the AlphaShares China Yuan Bond Index (the “Index”). The Index is a rules-based index comprised of, as of December 2, 2011, approximately 44 securities. The securities in the Index are bonds that are eligible for investment by U.S. and other foreign investors and denominated in Chinese Yuan, whether issued by Chinese or non-Chinese issuers and traded in the secondary market, a market commonly referred to as the “Dim Sum” bond market. The Fund will not invest in securities traded in mainland China. The Index includes bonds issued by mainland Chinese entities with a minimum of Yuan 1 billion outstanding par value, as well as bonds issued by non-mainland Chinese entities (which have no minimum outstanding par value requirement). All of the bond issues or issuers must have an investment grade rating by Moody’s Investors Service, Standard & Poor’s Ratings Services and/or Fitch Ratings. Bonds must have a minimum of one year maturity for inclusion in the Index. Only bonds that pay a fixed periodic coupon, that delay coupon payments until maturity, zero coupon bonds or floating rate bonds are eligible for inclusion in the Index. The interest rates of the floating rate bonds in the Index typically adjust based upon the then-current Shanghai Interbank Offered Rate on a quarterly basis. The Chinese Yuan-denominated debt securities in which the Fund invests are currently not listed on a stock exchange or a primary securities market where trading is conducted on a regular basis. The Index was created by AlphaShares, LLC and is maintained by Interactive Data Corporation. The Fund will invest at least 80% of its total assets in fixed income securities that comprise the Index. Guggenheim Funds Investment Advisors, LLC (the “Investment Adviser”), J.P. Morgan Investment Management, Inc. (“JPMIM”) and JF International Management Inc. (“JFIMI,” together with JPMIM, the “Investment Sub-Advisers”) seek a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that the Investment Adviser and Investment Sub-Advisers use quantitative analysis to select securities from the Index universe to obtain a representative sample of securities that resemble the Index in terms of key risk factors, performance attributes and other characteristics. These characteristics include maturity, credit quality, duration and other financial characteristics of fixed income securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period from the Fund’s inception date of September 22, 2011, through May 31, 2012. On a market price basis, the Fund generated a total return of 1.29%, which included an increase in market price over the period to $25.16 as of May 31, 2012, from $25.00 at inception. On an NAV basis, the Fund generated a total return of -0.31%, which included a decrease in NAV over the period to $24.76 as of May 31, 2012, from $25.00 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and Chinese bond market comparison purposes, the Index returned 0.17% and the Bank of China Hong Kong Offshore RMB Bond Index, which also measures the performance of the Dim Sum bond market, but includes both investment grade and below investment grade rated securities, returned -0.22% for the period from the Fund’s inception date through May 31, 2012. The Fund made the following monthly distributions per share during the abbreviated annual period ended May 31, 2012, all of which were characterized as ordinary income. Month Distribution per Share November 2011 $ December $ January 2012 $ February $ March $ April $ May $ Performance Attribution For the period since inception through May 31, 2012, the sovereign sector made the largest contribution to return, followed by the auto manufacturers sector. The food and diversified holding companies sectors detracted most from the Fund’s return. Positions that contributed most significantly to the Fund’s return included 1.8% coupon 2015 bonds issued by the Government of China; 2.15% coupon 2016 bonds issued by Volkswagen International Finance NV, which provides financing of and participation in companies belonging to Volkswagen AG group; and two series of bonds issued by the Government of China: 1.4% coupon 2016 bonds and 0.6% coupon 2014 bonds (7.9%, 3.1%, 6.2% and 3.1% of the Fund’s total investments at period end). Positions that detracted most significantly from the Fund’s return included 2.7% coupon 2013 bonds issued by China Development Bank Corp. (9.9% of the Fund’s total investments at period end); 1.0% coupon 2013 bonds issued by the Hong Kong Ministry of Finance (not held in the Fund’s portfolio at period end); and 1.1% coupon 2014 bonds issued by Fonterra Cooperative Group Ltd., a New Zealand dairy cooperative (not held in the Fund’s portfolio at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 13 May 31, 2012 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisors, LLC only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the Funds and it is not soliciting an offer to buy securities of the Funds. An investment in the various Guggenheim Funds ETFs is subject to certain risks and other considerations. Below are some general risks and considerations associated with investing in a Fund, which may cause you to lose money, including the entire principal that you invest. Please refer to the individual ETF prospectus for a more detailed discussion of Fund-specific risks and considerations. Equity Risk: The value of the securities held by the Funds will fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Funds participate, or factors relating to specific companies in which the Funds invest. Foreign Investment Risk: Investing in non-U.S. issuers may involve unique risks such as currency, political, and economic risk, as well as less market liquidity, generally greater market volatility and less complete financial information than for U.S. issuers. Small and Medium-Sized Company Risk: Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Non-Correlation Risk: The Funds’ return may not match the return of the Index including, but not limited to, operating expenses and costs in buying and selling securities to reflect changes in the Index. The Fund may not be fully invested at times. If the Fund utilizes a sampling approach or futures or other derivative positions, its return may not correlate with the Index return, as would be the case if it purchased all of the stocks with the same weightings as the Index. Replication Management Risk: The Funds are not “actively” managed. Therefore, it would not necessarily sell a stock because the stock’s issuer was in financial trouble unless that stock is removed from the Index. Issuer-Specific Changes: The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk: The Funds can invest a greater portion of assets in securities of individual issuers than a diversified fund. Changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. Industry Risk: If the Index is comprised of issuers in a particular industry or sector, the Fund would therefore be focused in that industry or sector. Accordingly, the Fund may be subject to more risks than if it were broadly diversified over numerous industries and sectors of the economy. Emerging Markets Risk (CUT, FRN, HGI, TAO, HAO, RMB): Investment in securities of issuers based in developing or “emerging market” countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Canadian Risk (ENY and HGI): Investing in Canadian royalty trusts and stocks listed on the TSX are subject to: Commodity Exposure Risk, Reliance on Exports Risk, U.S. Economic Risk and Structural Risk (Political Risk). Master Limited Partnership (MLP) Risk (FRN and HGI): Investments in securities of MLPs involve risks that differ from an investment in common stock. Holders of the units of MLPs have more limited control and limited rights to vote on matters affecting the partnership. There are also certain tax risks associated with an investment in units of MLPs. China Investment Risk (HAO, TAO and RMB): Investing in securities of Chinese companies involves additional risks, including, but not limited to: the economy of China differs, often unfavorably, from the U.S. economy in such respects as structure, general development, government involvement, wealth distribution, rate of inflation, growth rate, allocation of resources and capital reinvestment, among others; the central government has historically exercised substantial control over virtually every sector of the Chinese economy through administrative regulation and/or state ownership; and actions of the Chinese central and local government authorities continue to have a substantial effect on economic conditions in China. See prospectus for more information. REIT Risk (CUT, HGI and TAO): Investments in securities of real estate companies involve risks. These risks include, among others, adverse changes in national, state or local real estate conditions; obsolescence of properties; changes in the availability, cost and terms of mortgage funds; and the impact of changes in environmental laws. Risks of Investing In Other Investment Companies (HGI): Investments in these securities involve risks, including, among others, that shares of other investment companies are subject to the management fees and other expenses of those companies, and the purchase of shares of some investment companies (in the case of closed-end investment companies) may sometimes require the payment of substantial premiums above the value of such companies’ portfolio securities or net asset values. Risks of Investing in Frontier Securities (FRN): Investment in securities in emerging market countries involves risks not associated with investments in securities in developed countries, including risks associated with expropriation and/or nationalization, political or social instability, armed conflict, the impact on the economy as a result of civil war, religious or ethnic unrest and the withdrawal or non-renewal of any license enabling the Fund to trade in securities of a particular country, confiscatory taxation, restrictions on transfers of assets, lack of uniform accounting, auditing and financial reporting standards, less publicly available financial and other information, diplomatic development which could affect U.S. investments in those countries and potential difficulties in enforcing contractual obligations. Frontier countries generally have smaller economies or less developed capital markets than traditional emerging markets, and, as a result, the risk of investing in emerging market countries are magnified in frontier countries. As of the date of this prospectus, a significant percentage of the Index is comprised of securities of companies from Poland, Chile and Egypt. To the extent that the index is focused on securities of any one country, including Poland, Chile or Egypt, the value of the index will be especially affected by adverse developments in such country, including the risks described above. Please note: the above risks are a broad overview of the potential risks associated with investing in the Frontier markets. Investing in securities of Frontier countries involves significant risk. The prospectus contains a more detailed discussion of these individual risks and should be evaluated when determining an investor’s risk tolerance. Foreign Issuers Risk (RMB): Investments in Chinese Yuan-denominated bonds of foreign corporations, governments, agencies and instrumentalities are supranational agencies which have different risks than investing in U.S. companies. Currency Risk (RMB): Changes in currency exchange rates and the relative value of the Chinese Yuan will affect the value of the Fund’s investment and the value of your Shares. Because the Fund’s net asset value (“NAV”) is determined on the basis of U.S. dollars, the U.S. dollar value of your investment in the Fund may go down if the value of the Chinese Yuan depreciates against the U.S. dollar. Securities Lending Risk: Although each Fund will receive collateral in connection with all loans of its securities holdings, the Fund would be exposed to a risk of loss should a borrower default on its obligation to return the borrowed securities (e.g., the loaned securities may have appreciated beyond the value of the collateral held by the Fund). In addition, the Funds will bear the risk of loss of any cash collateral that they invest. In addition to the risks described, there are certain other risks related to investing in the Funds. These risks are described further in the Prospectus and Statement of Additional Information. 14 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) May 31, 2012 ENY Guggenheim Canadian Energy Income ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.67 % Net Assets ($000) $ Total Returns Three Since One Year Inception (Inception 7/3/07) Year (Annualized) (Annualized) Guggenheim Canadian Energy Income ETF NAV -30.45 % % -6.35 % Market -31.00 % % -6.49 % Sustainable Canadian Energy Income Index -29.41 % % -4.67 % S&P/TSX Composite Index -19.54 % % -0.43 % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.05 per share for share price returns or initial net asset value (NAV) of $25.05 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.84%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.79%. There is a contractual fee waiver currently in place for this Fund through December 31, 2014 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Energy 97.5% Utilities 1.2% Industrial 1.2% Total Long-Term Investments 99.9% Investments of Collateral for Securities Loaned 30.5% Total Investments 130.4% Liabilities in excess of Other Assets -30.4% Net Assets 100.0% % of Long-Term Country Breakdown Investments Canada 100.0% % of Long-Term Currency Denomination Investments Canadian Dollar 100.0% % of Long-Term Top Ten Holdings Investments Imperial Oil Ltd. 7.3% Suncor Energy, Inc. 7.2% Canadian Oil Sands Ltd. 7.2% Cenovus Energy, Inc. 6.5% Southern Pacific Resource Corp. 6.2% Canadian Natural Resources Ltd. 5.3% MEG Energy Corp. 5.0% BlackPearl Resources, Inc. 4.6% Baytex Energy Corp. 4.5% Athabasca Oil Corp. 4.5% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Standard and Poor’s Toronto Stock Exchange Composite Index (S&P/TSX Composite Index). Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The S&P/TSX Composite Index is a capitalization-weighted index. The index is designed to measure performance of the broad Canadian economy through changes in the aggregate market value of stocks representing all major industries. It is not possible to invest directly in the S&P/TSX Composite Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 15 FUND SUMMARY & PERFORMANCE (Unaudited) continued May 31, 2012 TAO Guggenheim China Real Estate ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns Three Since One Year Inception (Inception 12/18/07) Year (Annualized) (Annualized) Guggenheim China Real Estate ETF NAV -15.90 % % -5.53 % Market -15.49 % % -5.53 % AlphaShares China Real Estate Index -15.52 % % -4.68 % MSCI China Index -20.79 % % -6.71 % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $23.50 per share for share price returns or initial net asset value (NAV) of $23.50 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.02%. In the Financial Highlights section of the Annual Report, the Fund’s annualized net operating expense ratio was 0.70%, while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.35%. There is a contractual fee waiver currently in place for this Fund through December 31, 2014 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Financials/Real Estate 88.1% Diversified 11.2% Total Common Stocks 99.3% Investments of Collateral for Securities Loaned 6.7% Total Investments 106.0% Liabilities in excess of Other Assets -6.0% Net Assets 100.0% % of Long-Term Country Breakdown Investments China 98.8% Singapore 1.2% % of Long-Term Currency Denomination Investments Hong Kong Dollar 93.7% United States Dollar 5.8% Singapore Dollar 0.5% % of Long-Term Top Ten Holdings Investments China Overseas Land & Investment Ltd. 5.3% Hongkong Land Holdings Ltd. 5.3% Wharf Holdings Ltd. 5.1% Hang Lung Properties Ltd. 4.9% Sino Land Co. Ltd. 4.7% Henderson Land Development Co. Ltd. 4.7% Link Real Estate Investment Trust, REIT 4.6% Cheung Kong Holdings Ltd. 4.5% Hang Lung Group Ltd. 4.4% Sun Hung Kai Properties Ltd. 4.1% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI China Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI China Index is a capitalization weighted index that monitors the performance of stocks from the country of China. The index is unmanaged. It is not possible to invest directly in the MSCI China Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 16 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued May 31, 2012 HAO Guggenheim China Small Cap ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns Three Since One Year Inception (Inception 1/30/08) Year (Annualized) (Annualized) Guggenheim China Small Cap ETF NAV -29.50 % % -3.26 % Market -29.15 % -0.38 % -3.21 % AlphaShares China Small Cap Index -28.56 % % -2.06 % MSCI China Index -20.79 % % -3.88 % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.34 per share for share price returns or initial net asset value (NAV) of $24.34 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.89%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.75% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.92%. There is a contractual fee waiver currently in place for this Fund through December 31, 2014 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.70% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.70%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Industrial 26.0% Financial 18.1% Consumer, Cyclical 16.4% Consumer, Non-cyclical 15.6% Basic Materials 9.9% Communications 4.8% Utilities 4.5% Technology 1.8% Energy 1.7% Diversified 0.4% Total Long-Term Investments 99.2% Investments of Collateral for Securities Loaned 23.4% Total Investments 122.6% Liabilities in excess of Other Assets -22.6% Net Assets 100.0% % of Long-Term Country Breakdown Investments China 99.3% Singapore 0.7% % of Long-Term Currency Denomination Investments Hong Kong Dollar 95.5% United States Dollar 3.2% Singapore Dollar 1.3% % of Long-Term Top Ten Holdings Investments Alibaba.com Ltd. 1.9% Zoomlion Heavy Industry Science and Technology Co. Ltd. 1.7% Longfor Properties Co. Ltd. 1.5% Tsingtao Brewery Co. Ltd. 1.5% Shimao Property Holdings Ltd. 1.4% Guangdong Investment Ltd. 1.3% China Shanshui Cement Group Ltd. 1.2% Agile Property Holdings Ltd. 1.2% China Railway Group Ltd. 1.2% Sino-Ocean Land Holdings Ltd. 1.2% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 17 FUND SUMMARY & PERFORMANCE (Unaudited) continued May 31, 2012 HAO Guggenheim China Small Cap ETF (continued) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI China Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI China Index is a capitalization-weighted index that monitors the performance of stocks from the country of China. The index is unmanaged. It is not possible to invest directly in the MSCI China Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 18 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued May 31, 2012 FRN Guggenheim Frontier Markets ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns Three Since One Year Inception (Inception 6/12/08) Year (Annualized) (Annualized) Guggenheim Frontier Markets ETF NAV -14.16 % % -4.10 % Market -12.27 % % -3.87 % BNY Mellon New Frontier DR Index -12.59 % % -3.23 % MSCI Emerging Markets Index -20.32 % % -3.13 % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.34 per share for share price returns or initial net asset value (NAV) of $24.34 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.80%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.81%. There is a contractual fee waiver currently in place for this Fund through December 31, 2014 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. % of Long-Term Country Breakdown Investments Chile 37.3% Colombia 17.9% Egypt 10.7% Peru 8.6% Argentina 6.7% Kazakhstan 4.9% Lebanon 4.4% Nigeria 4.3% Oman 1.8% Ukraine 1.3% United States 1.1% Isle of Man 1.0% % of Long-Term Currency Denomination Investments United States 100.0% Portfolio Breakdown % of Net Assets Financial 33.7% Energy 18.0% Basic Materials 14.1% Utilities 13.0% Consumer, Non-cyclical 6.3% Communications 4.8% Industrial 4.5% Consumer, Cyclical 4.0% Total Common Stocks and Preferred Stocks 98.4% Exchange Traded Fund 1.1% Investments of Collateral for Securities Loaned 13.6% Total Investments 113.1% Liabilities in excess of Other Assets -13.1% Net Assets 100.0% CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 19 FUND SUMMARY & PERFORMANCE (Unaudited) continued May 31, 2012 FRN Guggenheim Frontier Markets ETF (continued) % of Long-Term Top Ten Holdings Investments Ecopetrol SA, ADR 11.3% Cia de Minas Buenaventura SA, ADR 8.1% Empresa Nacional de Electricidad SA, ADR 6.8% BanColombia SA, ADR 6.6% Sociedad Quimica y Minera de Chile SA, ADR 6.1% Enersis SA, ADR 5.8% Guaranty Trust Bank PLC, GDR 4.3% KazMunaiGas Exploratin Production JSC, GDR 4.2% Banco Santander Chile, ADR 4.0% Lan Airlines SA, ADR 4.0% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI Emerging Markets Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. It is not possible to invest directly in the MSCI Emerging Market Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 20 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued May 31, 2012 HGI Guggenheim International Multi-Asset Income ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns Three Since One Year Inception (Inception 7/11/07) Year (Annualized) (Annualized) Guggenheim International Multi-Asset Income ETF NAV -20.86 % % -5.61 % Market -20.81 % % -5.57 % Zacks International Multi-Asset Income Index -19.88 % % -5.01 % MSCI EAFE Index -20.49 % % -7.89 % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in the market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.98 per share for share price returns or initial net asset value (NAV) of $24.98 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.09%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.70%, while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.92%. There is a contractual fee waiver currently in place for this Fund through December 31, 2014 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. % of Long-Term Country Breakdown Investments United States 14.4% United Kingdom 11.8% France 7.4% Germany 7.2% Brazil 5.4% Japan 5.4% Canada 4.8% Netherlands 4.7% China 4.6% Australia 4.3% Hong Kong 4.2% Chile 3.2% Spain 2.2% Bermuda 2.1% Taiwan 1.9% Italy 1.6% Switzerland 1.5% Colombia 1.3% South Africa 1.2% Portugal 1.2% Singapore 1.2% Indonesia 1.0% Mexico 1.0% Norway 0.9% Channel Islands 0.9% Philippines 0.9% India 0.7% Sweden 0.7% Israel 0.6% Austria 0.5% Finland 0.4% Peru 0.3% Denmark 0.3% Cayman Islands 0.2% CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 21 FUND SUMMARY & PERFORMANCE (Unaudited) continued May 31, 2012 HGI Guggenheim International Multi-Asset Income ETF continued Portfolio Breakdown % of Net Assets Communications 17.3% Financial 17.2% Energy 11.2% Consumer, Non-cyclical 10.2% Basic Materials 10.1% Industrial 8.1% Utilities 6.7% Consumer, Cyclical 5.3% Technology 2.2% Diversified 1.2% Total Common Stocks, Preferred Stocks and Master Limited Partnerships 89.5% Closed End Funds 9.9% Rights 0.1% Total Long-Term Investments 99.5% Investments of Collateral for Securities Loaned 15.8% Total Investments 115.3% Liabilities in excess of Other Assets -15.3% Net Assets 100.0% % of Long-Term Currency Denomination Investments United States Dollar 40.5% Euro 25.3% Pound Sterling 12.7% Hong Kong Dollar 6.7% Japanese Yen 5.3% Australian Dollar 4.3% All Other Currencies 5.2% % of Long-Term Top Ten Holdings Investments SandRidge Mississippian Trust I 2.2% Chesapeake Granite Wash Trust 2.2% Penn West Petroleum Ltd. 1.9% Enerplus Corp. 1.8% Cia Energetica de Minas Gerais, ADR 1.4% Fly Leasing Ltd., ADR 1.4% Telefonica Brasil SA, ADR 1.4% Corpbanca, ADR 1.2% Chunghwa Telecom Co. Ltd., ADR 1.2% Portugal Telecom SGPS SA 1.2% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI EAFE Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI EAFE Index is a capitalization weighted measure of stock markets in Europe, Australasia and the Far East. It is not possible to invest directly in the MSCI EAFE Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 22 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued May 31, 2012 SEA Guggenheim Shipping ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.25 % Net Assets ($000) $ Total Returns Since One Inception (Inception 6/11/10) Year (Annualized) Guggenheim Shipping ETF NAV -31.98 % -19.12 % Market -32.10 % -19.23 % Dow Jones Global Shipping IndexSM -27.61 % -11.51 % Delta Global Shipping Index/Dow Jones Global Shipping IndexSM -30.79 %1 -18.26 %2 MSCI World Index -11.02 % % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.96 per share for share price returns or initial net asset value (NAV) of $25.96 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating ratio of 0.65% is expressed as a unitary fee and covers all expenses of the Fund, except distributions fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Industrials 90.3% Financial 4.9% Consumer, Non-cyclical 4.0% Total Common Stock and Master Limited Partnerships 99.2% Investments of Collateral for Securities Loaned 25.1% Total Investments 124.3% Liabilities in excess of Other Assets -24.3% Net Assets 100.0% % of Long-Term Country Breakdown Investments Marshall Islands 29.9% Bermuda 25.0% Japan 22.8% United States 9.8% Singapore 9.2% Denmark 3.3% % of Long-Term Currency Denomination Investments United States Dollar 51.2% Japanese Yen 22.8% Singapore Dollar 9.2% Hong Kong Dollar 8.3% Norwegian Krone 5.2% Danish Krone 3.3% % of Long-Term Top Ten Holdings Investments Nippon Yusen KK 9.6% Mitsui OSK Lines Ltd. 8.8% SembCorp Marine Ltd. 6.3% Alexander & Baldwin, Inc. 6.1% COSCO Pacific Ltd. 5.0% Teekay LNG Partners, LP 4.7% Kawasaki Kisen Kaisha Ltd. 4.4% Teekay Corp. 4.1% Teekay Offshore Partners, LP 4.1% Ship Finance International Ltd. 4.0% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 1 The benchmark return reflects the blended return of the Delta Global Shipping Index from 5/31/11 - 7/26/11 and the return of the Dow Jones Global Shipping IndexSM from 7/27/11 - 5/31/12. 2 The benchmark return reflects the blended return of the Delta Global Shipping Index from 6/11/10 - 7/26/11 and the return of the Dow Jones Global Shipping IndexSM from 7/27/11 - 5/31/12. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 23 FUND SUMMARY & PERFORMANCE (Unaudited) continued May 31, 2012 SEA Guggenheim Shipping ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI World Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI World Index is a free float-adjusted market capitalization index that is designed to measure equity market performance of the developed markets. It is not possible to invest directly in the MSCI World Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 24 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued May 31, 2012 CUT Guggenheim Timber ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns Since One Three Year Inception (Inception 11/9/07) Year (Annualized) (Annualized) Guggenheim Timber ETF NAV -28.20 % % -7.78 % Market -27.98 % % -7.74 % Beacon Global Timber Index -27.36 % % -6.58 % MSCI World Index -11.02 % % -4.64 % Dow Jones Global Forestry & Paper Index -31.94 % % -11.87 % STOXX Europe Total Market Forestry & Paper Index -38.62 % % -11.72 % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.91 per share for share price returns or initial net asset value (NAV) of $24.91 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.82%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was determined to be 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was determined to be 0.82%. There is a contractual fee waiver currently in place for this Fund through December 31, 2014 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Basic Materials 68.9% Financial 18.1% Industrial 4.7% Energy 1.1% Total Common Stocks 92.8% Participation Notes 6.9% Investments of Collateral for Securities Loaned 7.0% Total Investments 106.7% Liabilities in excess of Other Assets -6.7% Net Assets 100.0% % of Long-Term Country Breakdown Investments United States 37.7% Japan 14.5% Brazil 11.1% Canada 8.7% Sweden 8.4% Finland 8.2% Portugal 4.0% Ireland 3.5% South Africa 2.3% Spain 1.1% Australia 0.5% % of Long-Term Currency Denomination Investments United States Dollar 48.8% Euro 16.8% Japanese Yen 14.5% Canadian Dollar 8.7% Swedish Krona 8.4% All other currencies 2.8% CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 25 FUND SUMMARY & PERFORMANCE (Unaudited) continued May 31, 2012 CUT Guggenheim Timber ETF (continued) % of Long-Term Top Ten Holdings Investments Rayonier, Inc., REIT 5.2% Weyerhaeuser Co., REIT 5.0% Plum Creek Timber Co., Inc., REIT 4.9% MeadWestvaco Corp. 4.9% West Fraser Timber Co. Ltd. 4.9% Greif, Inc., Class A 4.7% International Paper Co. 4.5% Morgan Stanley BV certificates linked to the performance of Duratex SA, Series 0002 4.4% Domtar Corp. 4.4% Svenska Cellulosa AB, B Shares 4.4% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Dow Jones Global Forestry & Paper Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The Dow Jones Global Forestry & Paper Index is a float-adjusted market capitalization weighted index that provides a broad measure of the world forestry and paper markets. It is not possible to invest directly in the Dow Jones Global Forestry & Paper Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 26 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued May 31, 2012 RMB Guggenheim Yuan Bond ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns Since (Inception 9/22/11) Inception Guggenheim Yuan Bond ETF NAV -0.31% Market 1.29% AlphaShares China Yuan Bond Index 0.17% Bank of China Hong Kong Offshore RMB Bond Index -0.22% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.00 per share for share price returns or initial net asset value (NAV) of $25.00 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.65% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Banks 41.6% Sovereign 20.1% Diversified Financial Services 6.3% Distribution & Wholesale 3.3% Retail 3.2% Home Furnishings 3.1% Investment Companies 3.1% Food 3.1% Auto Manufacturers 3.1% Oil & Gas 3.1% Chemicals 3.1% Real Estate 3.1% Gas 2.9% Total Investments 99.1% Other Assets in excess of Liabilities 0.9% Net Assets 100.0% % of Total Country Breakdown Investments China 58.8% Hong Kong 9.6% Japan 6.4% Netherlands 6.3% Germany 3.2% Cayman Islands 3.2% United States 3.2% United Kingdom 3.1% France 3.1% Singapore 3.1% % of Total Credit Quality Investments AA 46.2% A 34.7% BBB 3.1% NR 16.0% Represents Standard & Poor’s rating as a percentage of total investments. For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. or Fitch Ratings is provided. Credit quality, as rated by Standard & Poor’s, Moody’s or Fitch, is an assessment of the credit worthiness of an issuer of a security. Credit ratings shown are ordered from highest to lowest, are related to the underlying bonds and not the Fund or its value, and are subject to change. Bonds rated BBB and above are considered investment grade and those rated below BBB are considered non-investment grade. % of Total Currency Denomination Investments Chinese Renminbi 100.0% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, credit quality and currency denomination are shown as a percentage of total investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 27 FUND SUMMARY & PERFORMANCE (Unaudited) continued May 31, 2012 RMB Guggenheim Yuan Bond ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Bank of China Hong Kong Offshore RMB Bond Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The Bank of China Hong Kong Offshore RMB Bond Index tracks the total return performance of offshore RMB denominated bonds which are issued outside the Mainland of China and fulfill a set of pre-specified and transparent criteria for eligibility. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 28 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT OVERVIEW OF FUND EXPENSES (Unaudited) May 31, 2012 As a shareholder of Guggenheim Canadian Energy Income ETF; Guggenheim China Real Estate ETF; Guggenheim China Small Cap ETF; Guggenheim Frontier Markets ETF; Guggenheim International Multi-Asset Income ETF; Guggenheim Shipping ETF; Guggenheim Timber ETF and Guggenheim Yuan Bond ETF, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period ended May 31, 2012. Actual Expense The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expenses Beginning Ending Expense Paid Account Account Ratio for the During Value Value Six Months Ended Period1 12/01/11 5/31/12 5/31/12 12/01/11 - 5/31/12 Guggenheim Canadian Energy Income ETF2 Actual $ $ 0.70% $ Hypothetical 0.70% (5% annual return before expenses) Guggenheim China Real Estate ETF2 Actual 0.70% Hypothetical 0.70% (5% annual return before expenses) Guggenheim China Small Cap ETF2 Actual 0.75% Hypothetical 0.75% (5% annual return before expenses) Guggenheim Frontier Markets ETF2 Actual 0.70% Hypothetical 0.70% (5% annual return before expenses) Guggenheim International Multi-Asset Income ETF2 Actual 0.70% Hypothetical 0.70% (5% annual return before expenses) CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 29 OVERVIEW OF FUND EXPENSES (Unaudited) continued May 31, 2012 Annualized Expenses Beginning Ending Expense Paid Account Account Ratio for the During Value Value Six Months Ended Period1 12/01/11 5/31/12 5/31/12 12/01/11 - 5/31/12 Guggenheim Shipping ETF Actual $ $ % $ Hypothetical % (5% annual return before expenses) Guggenheim Timber ETF2 Actual % Hypothetical % (5% annual return before expenses) Guggenheim Yuan Bond ETF Actual % Hypothetical (5% annual return before expenses) % 1 Actual and hypothetical expenses are calculated using the annualized expense ratio. This represents the ongoing expenses of the Fund as a percentage of average net assets for the six months ended May 31, 2012. Expenses are calculated by multiplying the Fund’s annualized expense ratio by the average account value over the period; then multiplying that result by 183/366. 2 The expense ratios reflect an expense waiver. Please see the Notes to Financial Statements for more information. Assumes all dividends and distributions were reinvested. Premium/Discount Information Information about the differences between the daily market price on secondary markets for Shares and the NAV of each Fund can be found at www.guggenheimfunds.com. 30 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PORTFOLIO OF INVESTMENTS May 31, 2012 ENY Guggenheim Canadian Energy Income ETF Number of Shares Description Value Long-Term Investments - 99.9% Common Stocks - 99.9% Canada - 99.9% AltaGas Ltd.(a) $ ARC Resources Ltd.(a) Athabasca Oil Corp.(b) Baytex Energy Corp.(a) BlackPearl Resources, Inc.(b) Bonavista Energy Corp.(a) Bonterra Energy Corp. Canadian Energy Services & Technology Corp. Canadian Natural Resources Ltd. Canadian Oil Sands Ltd. Cenovus Energy, Inc. Crescent Point Energy Corp.(a) Enbridge, Inc. EnCana Corp.(a) Enerplus Corp.(a) Freehold Royalties Ltd.(a) Gibson Energy, Inc. Horizon North Logistics, Inc. Husky Energy, Inc.(a) Imperial Oil Ltd.(a) Ivanhoe Energy, Inc.(b) Keyera Corp.(a) MEG Energy Corp.(b) Nexen, Inc. Pembina Pipeline Corp.(a) Pengrowth Energy Corp.(a) Penn West Petroleum Ltd.(a) PetroBakken Energy Ltd., Class A(a) Petrobank Energy & Resources Ltd.(b) Peyto Exploration & Development Corp. Progress Energy Resources Corp. Savanna Energy Services Corp. Southern Pacific Resource Corp.(b) Suncor Energy, Inc.(a) TransCanada Corp. Veresen, Inc.(a) Vermilion Energy, Inc.(a) (Cost $113,779,319) Investments of Collateral for Securities Loaned - 30.5% BNY Mellon Securities Lending Overnight Fund, 0.2175%(c) (d) (Cost $27,396,257) Total Investments - 130.4% (Cost $141,175,576) Liabilities in excess of Other Assets - (30.4%) ) Net Assets - 100.0% (a) Security, or portion thereof, was on loan at May 31, 2012. (b) Non-income producing security. (c) At May 31, 2012, the total market value of the Fund’s securities on loan was $25,935,424 and the total market value of the collateral held by the Fund was $27,396,257. (d) Interest rate shown reflects yield as of May 31, 2012. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 31 PORTFOLIO OF INVESTMENTS continued May 31, 2012 TAO Guggenheim China Real Estate ETF Number of Shares Description Value Common Stocks - 99.3% Diversified - 11.2% Swire Pacific Ltd., Class A $ Swire Pacific Ltd., Class B Wharf Holdings Ltd. Financial - 88.1% Agile Property Holdings Ltd. Champion Real Estate Investment Trust, REIT Cheung Kong Holdings Ltd. China Overseas Land & Investment Ltd. China Resources Land Ltd.(a) Chinese Estates Holdings Ltd. Country Garden Holdings Co. Ltd.(b) E-House China Holdings Ltd., ADR Evergrande Real Estate Group Ltd.(a) Fortune Real Estate Investment Trust, REIT (Singapore) Franshion Properties China Ltd. Glorious Property Holdings Ltd.(b) Great Eagle Holdings Ltd. Greentown China Holdings Ltd. Guangzhou R&F Properties Co. Ltd. Hang Lung Group Ltd. Hang Lung Properties Ltd. Henderson Land Development Co. Ltd. Hongkong Land Holdings Ltd. Hopewell Holdings Ltd. Hopson Development Holdings Ltd.(a) (b) Hysan Development Co. Ltd. Kaisa Group Holdings Ltd.(b) Kerry Properties Ltd. KWG Property Holding Ltd.(a) Link Real Estate Investment Trust, REIT Longfor Properties Co. Ltd. New World China Land Ltd. New World Development Co. Ltd. Poly Hong Kong Investments Ltd.(a) (b) Renhe Commercial Holdings Co. Ltd.(a) Shenzhen Investment Ltd. Shimao Property Holdings Ltd. Shui On Land Ltd. Sino Land Co. Ltd. Sino-Ocean Land Holdings Ltd. Soho China Ltd. Sun Hung Kai Properties Ltd. Tian An China Investment Wheelock & Co. Ltd. Yanlord Land Group Ltd. (Singapore)(a) (b) Yuexiu Property Co. Ltd. Total Common Stocks - 99.3% (Cost $23,860,995) Investments of Collateral for Securities Loaned - 6.7% BNY Mellon Securities Lending Overnight Fund, 0.2175%(c) (d) (Cost $1,239,327) Total Investments - 106.0% (Cost $25,100,322) Liabilities in excess of Other Assets - (6.0%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt REIT - Real Estate Investment Trust (a) Security, or portion thereof, was on loan at May 31, 2012. (b) Non-income producing security. (c) At May 31, 2012, the total market value of the Fund’s securities on loan was $1,087,932 and the total market value of the collateral held by the Fund was $1,239,327. (d) Interest rate shown reflects yield as of May 31, 2012. Securities are classified by sectors that represent broad groupings of related industries. See notes to financial statements. 32 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued May 31, 2012 HAO Guggenheim China Small Cap ETF Number of Shares Description Value Long-Term Investments - 99.2% Common Stocks - 99.2% Basic Materials - 9.9% Angang Steel Co. Ltd. $ Billion Industrial Holdings Ltd. CGN Mining Co. Ltd.(b) China BlueChemical Ltd. China Forestry Holdings Co. Ltd. (a) – China Hongqiao Group Ltd. China Lumena New Materials Corp.(c) China Molybdenum Co. Ltd.(b) (c) China Qinfa Group Ltd.(b) China Vanadium Titano - Magnetite Mining Co. Ltd. Dongyue Group(c) Fufeng Group Ltd. Hunan Nonferrous Metal Corp. Ltd.(b) (c) Lee & Man Paper Manufacturing Ltd. Maanshan Iron & Steel (b) (c) Minmetals Resources Ltd.(b) (c) Nine Dragons Paper Holdings Ltd. Real Gold Mining Ltd.(a) (b) (c) – Sateri Holdings Ltd. Shougang Concord International Enterprises Co. Ltd.(b) (c) Sinofert Holdings Ltd.(c) Sinopec Shanghai Petrochemical Co. Ltd. Sinopec Yizheng Chemical Fibre Co. Ltd.(b) (c) Xinjiang Xinxin Mining Industry Co. Ltd. Yingde Gases Group Company Ltd.(b) Yip’s Chemical Holdings Ltd. Zhaojin Mining Industry Co. Ltd. Communications - 4.8% Alibaba.com Ltd.(b) AsiaInfo-Linkage, Inc.(b) (c) BYD Electronic International Co. Ltd. China Communications Services Corp. Ltd. China Wireless Technologies Ltd. Comba Telecom Systems Holdings Ltd. Giant Interactive Group, Inc., ADR Renren, Inc., ADR(b) (c) TCL Communication Technology Holdings Ltd. VODone Ltd. Consumer, Cyclical - 16.4% 361 Degrees International Ltd.(c) Anta Sports Products Ltd. Boshiwa International Holding Ltd.(a) (c) Bosideng International Holdings Ltd. China Dongxiang Group Co. China Eastern Airlines Corp. Ltd.(b) (c) China Hongxing Sports Ltd.(a) (b) – China Lilang Ltd. China Southern Airlines Co. Ltd.(c) China Travel International Investments China ZhengTong Auto Services Holdings Ltd.(b) (c) Costin New Materials Group Ltd. Digital China Holdings Ltd. Golden Eagle Retail Group Ltd.(c) Great Wall Motor Co. Ltd. Haier Electronics Group Co. Ltd.(b) Hengdeli Holdings Ltd.(c) Home Inns & Hotels Management, Inc., ADR(b) (c) Intime Department Store Group Co. Ltd. LI Ning Co. Ltd. Maoye International Holdings Ltd. Minth Group Ltd. Parkson Retail Group Ltd. PCD Stores Group Ltd.(c) Peak Sport Products Co. Ltd.(c) Ports Design Ltd.(c) Pou Sheng International Holdings Ltd.(b) Qingling Motors Co. Ltd. Shanghai Jin Jiang International Hotels Group Co. Ltd.(b) Shanghai Pharmaceuticals Holding Co. Ltd. Shenzhou International Group Holdings Ltd. Sinotruk Hong Kong Ltd. Springland International Holdings Ltd. TCL Multimedia Technology Holdings Ltd. Weiqiao Textile Co. Wumart Stores, Inc. Xinhua Winshare Publishing and Media Co. Ltd. XTEP International Holdings Ying LI International Real Estate Ltd. (Singapore) (b) Zhongsheng Group Holdings Ltd.(c) Consumer, Non-cyclical - 15.6% 51job, Inc., ADR(b) Anhui Expressway Co. Anxin-China Holdings Ltd. Asian Citrus Holdings Ltd. Beijing Jingkelong Co. Ltd. Biostime International Holdings Ltd.(c) China Agri-Industries Holdings Ltd. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 33 PORTFOLIO OF INVESTMENTS continued May 31, 2012 HAO Guggenheim China Small Cap ETF continued Number of Shares Description Value Consumer, Non-cyclical continued China Fishery Group Ltd. $ China Foods Ltd. China Huiyuan Juice Group Ltd. China Medical System Holdings Ltd.(c) China Minzhong Food Corp. Ltd. (Singapore) (b) China Modern Dairy Holdings Ltd.(b) (c) China Pharmaceutical Group Ltd. China Shineway Pharmaceutical Group Ltd. China Tontine Wines Group Ltd. CP Pokphand Co.(c) Dalian Port PDA Co. Ltd. Global Bio-Chem Technology Group Co. Ltd. Guangzhou Pharmaceutical Co. Ltd.(c) Hua Han Bio-Pharmaceutical Holdings Ltd. Jiangsu Expressway Co. Ltd. Lianhua Supermarket Holdings Co. Ltd.(c) Microport Scientific Corp. People’s Food Holdings Ltd. Real Nutriceutical Group Ltd.(c) Shenguan Holdings Group Ltd. Shenzhen Expressway Co. Ltd. Shenzhen International Holdings Ltd. Sichuan Expressway Co. Ltd. Sihuan Pharmaceutical Holdings Group Ltd.(c) Silver Base Group Holdings Ltd.(c) Sino Biopharmaceutical Tibet 5100 Water Resources Holdings Ltd.(c) Tong Ren Tang Technologies Co. Ltd. Tsingtao Brewery Co. Ltd.(c) Uni-President China Holdings Ltd. United Laboratories International Holdings Ltd.(c) Vinda International Holdings Ltd. WuXi PharmaTech Cayman, Inc., ADR(b) Yashili International Holdings Ltd. Yuexiu Transport Infrastructure Ltd. Zhejiang Expressway Co. Ltd. Diversified - 0.4% Citic Resources Holdings Ltd.(b) Energy - 1.7% China Suntien Green Energy Corp. Ltd. CIMC Enric Holdings Ltd. Hidili Industry International Development Ltd.(c) LDK Solar Co. Ltd., ADR(b) (c) MIE Holdings Corp. United Energy Group Ltd.(b) Winsway Coking Coal Holding Ltd. Financial - 18.1% Agile Property Holdings Ltd. Beijing Capital Land Ltd.(c) China Everbright Ltd. China Overseas Grand Oceans Group Ltd. China SCE Property Holdings Ltd. China South City Holdings Ltd.(c) Chongqing Rural Commercial Bank(c) E-House China Holdings Ltd., ADR Fantasia Holdings Group Co. Ltd. Far East Horizon Ltd. Franshion Properties China Ltd. Glorious Property Holdings Ltd.(c) Greentown China Holdings Ltd. Guangzhou R&F Properties Co. Ltd.(c) Kaisa Group Holdings Ltd.(b) KWG Property Holding Ltd.(c) Longfor Properties Co. Ltd. Mingfa Group International Co. Ltd.(c) Poly Hong Kong Investments Ltd.(b) (c) Powerlong Real Estate Holdings Ltd. Renhe Commercial Holdings Co. Ltd.(c) Shanghai Industrial Holdings Ltd. Shenzhen Investment Ltd. Shimao Property Holdings Ltd.(c) Sino-Ocean Land Holdings Ltd.(c) Soho China Ltd. Sunac China Holdings Ltd. Yanlord Land Group Ltd. (Singapore)(c) Yuexiu Property Co. Ltd. Industrial - 26.0% Asia Cement China Holdings Corp. AviChina Industry & Technology Co. Ltd. BBMG Corp. Beijing Capital International Airport Co. Ltd. Chiho-Tiande Group Ltd. China Aerospace International Holdings Ltd. China Automation Group Ltd. China COSCO Holdings Co. Ltd.(c) China Everbright International Ltd. China High Precision Automation Group Ltd.(a) (c) China High Speed Transmission Equipment Group Co. Ltd.(b) (c) China Liansu Group Holdings Ltd. See notes to financial statements. 34 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued May 31, 2012 HAO Guggenheim China Small Cap ETF continued Number of Shares Description Value Industrial continued China Metal Recycling Holdings Ltd.(c) $ China National Materials Co. Ltd. China Railway Construction Corp. Ltd. China Railway Group Ltd. China Rongsheng Heavy Industries Group Holdings Ltd.(c) China Shanshui Cement Group Ltd. China Shipping Container Lines Co. Ltd.(b) (c) China Shipping Development Co. Ltd. China State Construction International Holdings Ltd.(c) China Zhongwang Holdings Ltd. (b) (c) Chongqing Machinery & Electric Co. Ltd. Cosco International Holdings Ltd. CSR Corp. Ltd.(c) Dongfang Electric Corp. Ltd. First Tractor Co. Ltd.(b) Fook Woo Group Holdings Ltd.(a) (b) (c) – Greatview Aseptic Packaging Co. Ltd.(b) Guangshen Railway Co. Ltd.(c) Guangzhou Shipyard International Co. Ltd.(b) Haitian International Holdings Ltd. Harbin Electric Co. Ltd. International Mining Machinery Holdings Ltd. (a) Kingboard Laminates Holdings Ltd. Lonking Holdings Ltd.(c) Metallurgical Corp. of China Ltd. NVC Lighting Holdings Ltd. Sany Heavy Equipment International Holdings Co. Ltd. Shanghai Electric Group Co. Ltd. Sinotrans Ltd. Sinotrans Shipping Ltd. Sound Global Ltd. (Singapore) Suntech Power Holdings Co. Ltd., ADR(b) (c) Tech Pro Technology Development Ltd. Tianjin Port Development Holdings Ltd.(c) Tianneng Power International Ltd.(c) Wasion Group Holdings Ltd. West China Cement Ltd.(c) Xinjiang Goldwind Science & Technology Co. Ltd.(c) Yuanda China Holdings Ltd. Zhuzhou CSR Times Electric Co. Ltd. Zoomlion Heavy Industry Science and Technology Co. Ltd.(c) Technology - 1.8% Apollo Solar Energy Technology Holdings Ltd.(b) Chinasoft International Ltd.(b) Citic 21CN Co. Ltd.(b) Kingsoft Corp. Ltd. Semiconductor Manufacturing International Corp.(b) (c) TPV Technology Ltd. Travelsky Technology Ltd. Utilities - 4.5% China Datang Corp. Renewable Power Co. Ltd. China Power International Development Ltd.(c) China Resources Gas Group Ltd. Datang International Power Generation Co. Ltd. Guangdong Investment Ltd. Huadian Power International Co. Huaneng Renewables Corp. Ltd.(b) Tianjin Development Holdings Ltd.(b) Total Common Stocks - 99.2% (Cost $214,331,275) Investments of Collateral for Securities Loaned - 23.4% BNY Mellon Securities Lending Overnight Fund, 0.2175%(d) (e) (Cost $38,475,807) Total Investments - 122.6% (Cost $252,807,082) Liabilities in excess of Other Assets - (22.6%) ) Net Assets - 100.0% ADR - American Depositary Receipt (a) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $1,637,191 which represents 1.0% of net assets. (b) Non-income producing security. (c) Security, or portion thereof, was on loan at May 31, 2012. (d) At May 31, 2012, the total market value of the Fund’s securities on loan was $32,970,221 and the total market value of the collateral held by the Fund was $38,477,810 consisting of cash collateral of $38,475,807 and U.S. Government and Agency securities valued at $2,003. (e) Interest rate shown reflects yield as of May 31, 2012. Securities are classified by sectors that represent broad groupings of related industries. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 35 PORTFOLIO OF INVESTMENTS continued May 31, 2012 FRN Guggenheim Frontier Markets ETF Number of Shares Description Value Long-Term Investments - 99.5% Common Stocks - 83.6% Argentina - 5.9% Banco Macro SA, ADR(a) (b) $ BBVA Banco Frances SA, ADR(b) Cresud SACIF y A, ADR Grupo Financiero Galicia SA, ADR(a) IRSA Inversiones y Representaciones SA, ADR Pampa Energia SA, ADR (b) Petrobras Argentina SA, ADR(b) Telecom Argentina SA, ADR YPF SA, ADR Chile - 29.6% Banco de Chile, ADR(a) Banco Santander Chile, ADR Cia Cervecerias Unidas SA, ADR Corpbanca, ADR(a) Empresa Nacional de Electricidad SA, ADR Enersis SA, ADR Lan Airlines SA, ADR(a) Vina Concha y Toro SA, ADR(a) Colombia - 11.3% Ecopetrol SA, ADR(a) Egypt - 10.6% Commercial International Bank Egypt SAE, GDR Egyptian Financial Group-Hermes Holding, GDR(a) (b) Orascom Construction Industries, GDR(a) Orascom Telecom Holding SAE, GDR(b) Orascom Telecom Media And Technology Holding SAE, GDR(b) Isle of Man - 1.0% Zhaikmunai, LP, GDR(a) (b) Kazakhstan - 4.9% Halyk Savings Bank of Kazakhstan JSC, GDR(a) (b) KazMunaiGas Exploration Production JSC, GDR Lebanon - 4.4% Banque Audi sal- Audi Saradar Group, GDR BLOM Bank SAL, GDR Solidere, GDR Nigeria - 4.3% Guaranty Trust Bank PLC, GDR(a) Oman - 1.7% BankMuscat SAOG, GDR Peru - 8.6% Cementos Pacasmayo SAA, ADR(b) Cia de Minas Buenaventura SA, ADR Ukraine - 1.3% Avangardco Investments Public Ltd., GDR(b) MHP SA, GDR(b) Total Common Stocks - 83.6% (Cost $137,787,215) Preferred Stocks - 14.8% Argentina - 0.7% Nortel Inversora SA, Class B, ADR(b) Chile - 7.5% Embotelladora Andina SA, Class B, ADR Sociedad Quimica y Minera de Chile SA, ADR Colombia - 6.6% BanColombia SA, ADR Total Preferred Stocks - 14.8% (Cost $21,074,723) Exchange Traded Fund - 1.1% Vanguard MSCI Emerging Markets ETF (Cost $1,631,058) Total Long-Term Investments - 99.5% (Cost $160,492,996) Investments of Collateral for Securities Loaned - 13.6% BNY Mellon Securities Lending Overnight Fund, 0.2175%(c) (d) (Cost $18,194,112) Total Investments - 113.1% (Cost $178,687,108) Liabilities in excess of Other Assets - (13.1%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt GDR - Global Depositary Receipt JSC - Joint Stock Company LP - Limited Partnership PLC - Public Limited Company SA - Corporation SAA - Open Corporation SAE - Corporation SAL - Joint Stock Company SAOG - Joint Stock Company (a) Security, or portion thereof, was on loan at May 31, 2012. (b) Non-income producing security. (c) At May 31, 2012, the total market value of the Fund’s securities on loan was $17,539,709 and the total market value of the collateral held by the Fund was $18,194,112. (d) Interest rate shown reflects yield as of May 31, 2012. See notes to financial statements. 36 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued May 31, 2012 HGI Guggenheim International Multi-Asset Income ETF Number of Shares Description Value Long-Term Investments - 99.5% Common Stocks - 81.3% Australia - 4.2% Alumina Ltd. $ Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. National Australia Bank Ltd. Sims Metal Management Ltd. Telstra Corp. Ltd. Westpac Banking Corp. Austria - 0.5% Telekom Austria AG Bermuda - 2.1% First Pacific Co. Ltd. Fly Leasing Ltd., ADR Brazil - 2.1% Cia Siderurgica Nacional SA, ADR Tim Participacoes SA, ADR Ultrapar Participacoes SA, ADR Canada - 4.8% Baytex Energy Corp.(a) Canadian Natural Resources Ltd. Enerplus Corp.(a) Penn West Petroleum Ltd. Cayman Islands - 0.2% Mindray Medical International Ltd., ADR(a) Channel Islands - 0.9% Randgold Resources Ltd. Shire PLC WPP PLC Chile - 3.2% Banco de Chile, ADR(a) Banco Santander Chile, ADR Corpbanca, ADR(a) Empresa Nacional de Electricidad SA, ADR China - 4.6% China Petroleum & Chemical Corp., ADR Guangshen Railway Co. Ltd.(a) Huaneng Power International, Inc., ADR(b) PetroChina Co. Ltd., ADR Sinopec Shanghai Petrochemical Co. Ltd. Yanzhou Coal Mining Co. Ltd. Colombia - 0.8% Ecopetrol SA, ADR Denmark - 0.3% Novo Nordisk A/S, Class B Finland - 0.4% Nokia OYJ France - 7.4% Air Liquide SA Danone SA Dassault Systemes SA France Telecom SA GDF Suez L’Oreal SA Peugeot SA Publicis Groupe SA Sanofi-Aventis SA Societe Generale SA(b) Veolia Environnement SA(a) Vinci SA(a) Germany - 7.2% Adidas AG(a) Aixtron SE(a) Allianz SE BASF SE Bayer AG Deutsche Bank AG(a) Deutsche Telekom AG E.ON AG Fresenius Medical Care AG & Co. KGaA(a) Henkel AG & Co. KGaA RWE AG SAP AG(a) Volkswagen AG Hong Kong - 4.1% Bank of East Asia Ltd.(a) Cathay Pacific Airways Ltd. City Telecom HK Ltd. CNOOC Ltd., ADR(a) Sino Land Co. Ltd. Swire Pacific Ltd., Class A See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 37 PORTFOLIO OF INVESTMENTS continued May 31, 2012 HGI Guggenheim International Multi-Asset Income ETF continued Number of Shares Description Value India - 0.8% Infosys Technologies Ltd., ADR(a) $ Sterlite Industries India Ltd., ADR Tata Motors Ltd., ADR Indonesia - 1.0% Telekomunikasi Indonesia Persero TBK PT, ADR Israel - 0.6% Partner Communications Co. Ltd. Italy - 1.6% Intesa Sanpaolo SpA Luxottica Group SpA(a) Telecom Italia SpA(a) Japan - 5.3% Hitachi Ltd. Honda Motor Co. Ltd. Kubota Corp. Kyocera Corp. Mizuho Financial Group, Inc. Nidec Corp. Nippon Telegraph & Telephone Corp. NTT DoCoMo, Inc. ORIX Corp. Toyota Motor Corp. Mexico - 1.0% Coca-Cola Femsa SAB de CV, ADR Fomento Economico Mexicano SAB de CV, ADR Netherlands - 4.6% Heineken NV Koninklijke Ahold NV Koninklijke DSM NV Koninklijke KPN NV PostNL NV Reed Elsevier NV Norway - 0.9% Norsk Hydro ASA(a) Yara International ASA Peru - 0.3% Cia de Minas Buenaventura SA, ADR Philippines - 0.8% Philippine Long Distance Telephone Co., ADR Portugal - 1.2% Portugal Telecom SGPS SA(a) Singapore - 1.2% United Overseas Bank Ltd. South Africa - 1.2% Gold Fields Ltd., ADR Sasol Ltd., ADR Spain - 2.2% Banco Espanol de Credito SA Banco Santander SA Repsol YPF SA Telefonica SA(a) Sweden - 0.7% Telefonaktiebolaget LM Ericsson Switzerland - 1.5% Credit Suisse Group AG(b) Novartis AG Taiwan - 1.9% Chunghwa Telecom Co. Ltd., ADR(a) Taiwan Semiconductor Manufacturing Co. Ltd., ADR United Kingdom - 11.7% Anglo American PLC ARM Holdings PLC BAE Systems PLC Barclays PLC BG Group PLC BHP Billiton PLC Bunzl PLC Carnival PLC Imperial Tobacco Group PLC InterContinental Hotels Group PLC Invensys PLC Kingfisher PLC Legal & General Group PLC National Grid PLC Prudential PLC Rexam PLC Rio Tinto PLC Total Common Stocks - 81.3% (Cost $97,531,558) See notes to financial statements. 38 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued May 31, 2012 HGI Guggenheim International Multi-Asset Income ETF continued Number of Shares Description Value Preferred Stocks - 3.8% Brazil - 3.3% Cia de Bebidas das Americas, ADR $ Cia Energetica de Minas Gerais, ADR Telefonica Brasil SA, ADR Colombia - 0.5% BanColombia SA, ADR Total Preferred Stocks - 3.8% (Cost $4,143,813) Closed End Funds - 9.9% Alpine Global Premier Properties Fund(a) Calamos Global Dynamic Income Fund CBRE Clarion Global Real Estate Income Fund Eaton Vance Tax-Advantaged Global Dividend Income Fund Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund First Trust Aberdeen Global Opportunity Income Fund(a) GAMCO Natural Resources Gold & Income Trust Invesco Van Kampen Dynamic Credit Opportunities Fund MFS Charter Income Trust MFS Multimarket Income Trust Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Wells Fargo Advantage Global Dividend Opportunity Fund Wells Fargo Advantage Multi-Sector Income Fund Western Asset Emerging Markets Debt Fund, Inc. Western Asset Emerging Markets Income Fund, Inc.(a) (Cost $10,948,350) Master Limited Partnerships - 4.4% United States - 4.4% Chesapeake Granite Wash Trust(a) SandRidge Mississippian Trust I(a) (Cost $5,278,966) Rights - 0.1% Air Liquide SA, 06/08/2012(c) (Cost $0) Total Long-Term Investments - 99.5% (Cost $117,902,687) Investments of Collateral for Securities Loaned - 15.8% BNY Mellon Securities Lending Overnight Fund, 0.2175%(d) (e) (Cost $16,200,061) Total Investments - 115.3% (Cost $134,102,748) Liabilities in excess of Other Assets - (15.3%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt AG - Stock Corporation ASA - Stock Company A/S - Limited Liability Stock Company or Stock Company KGaA - Limited Partnership NV - Publicly Traded Company OYJ - Public Traded Company PLC - Public Limited Company PT - Limited Liability Company SA - Corporation SpA - Limited Share Company SE - Stock Corporation SGPS - Holding Enterprise SAB de CV - Publicly Traded Company (a) Security, or portion thereof, was on loan at May 31, 2012. (b) Non-income producing security. (c) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $48,430 which represents 0.1% of net assets. (d) At May 31, 2012, the total market value of the Fund’s securities on loan was $15,636,044 and the total market value of the collateral held by the Fund was $16,200,061. (e) Interest rate shown reflects yield as of May 31, 2012. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 39 PORTFOLIO OF INVESTMENTS continued May 31, 2012 SEA Guggenheim Shipping ETF Number of Shares Description Value Long-Term Investments - 99.2% Common Stocks - 84.6% Bermuda - 24.9% COSCO Pacific Ltd. $ Frontline Ltd. Golden Ocean Group Ltd. Knightsbridge Tankers Ltd.(a) Nordic American Tankers Ltd.(a) Pacific Basin Shipping Ltd. Ship Finance International Ltd.(a) Tsakos Energy Navigation Ltd. Denmark - 3.2% D/S Norden A/S Japan - 22.6% Kawasaki Kisen Kaisha Ltd.(b) Mitsui OSK Lines Ltd. Nippon Yusen KK Marshall Islands - 15.1% Costamare, Inc.(a) Navios Maritime Holdings, Inc. Seaspan Corp.(a) Teekay Corp. Teekay Tankers Ltd., Class A(a) Singapore - 9.1% Neptune Orient Lines Ltd.(b) SembCorp Marine Ltd. United States - 9.7% Alexander & Baldwin, Inc. Overseas Shipholding Group, Inc.(a) Total Common Stocks - 84.6% (Cost $30,721,277) Master Limited Partnerships - 14.6% Marshall Islands - 14.6% Capital Product Partners, LP(a) Navios Maritime Partners, LP(a) Teekay LNG Partners, LP Teekay Offshore Partners, LP (Cost $4,189,157) Total Long-Term Investments - 99.2% (Cost $34,910,434) Investments of Collateral for Securities Loaned - 25.1% BNY Mellon Securities Lending Overnight Fund, 0.2175%(c) (d) (Cost $7,633,550) $ Total Investments - 124.3% (Cost $42,543,984) Liabilities in excess of Other Assets - (24.3%) ) Net Assets - 100.0% $ A/S - Limited Liability Stock Company or Stock Company KK - Joint Stock Company LP - Limited Partnership (a) Security, or portion thereof, was on loan at May 31, 2012. (b) Non-income producing security. (c) At May 31, 2012, the total market value of the Fund’s securities on loan was $7,404,626 and the total market value of the collateral held by the Fund was $7,633,550. (d) Interest rate shown reflects yield as of May 31, 2012. See notes to financial statements. 40 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued May 31, 2012 CUT Guggenheim Timber ETF Number of Shares Description Value Long-Term Investments - 99.7% Common Stocks - 92.8% Australia - 0.5% Gunns Ltd.(a) (b) (g) $ Brazil - 4.1% Fibria Celulose SA, ADR(a) (b) Canada - 8.7% Canfor Corp.(b) West Fraser Timber Co. Ltd. Finland - 8.2% Stora ENSO OYJ, R Shares UPM-Kymmene OYJ Ireland - 3.5% Smurfit Kappa Group PLC Japan - 14.5% Hokuetsu Kishu Paper Co. Ltd. Nippon Paper Group, Inc.(a) OJI Paper Co. Ltd. Sumitomo Forestry Co. Ltd. Portugal - 4.0% Portucel Empresa Produtora de Pasta e Papel SA South Africa - 2.3% Mondi Ltd. Spain - 1.1% Grupo Empresarial Ence SA Sweden - 8.3% Holmen AB, B Shares Svenska Cellulosa AB, B Shares United States - 37.6% Domtar Corp. Greif, Inc., Class A International Paper Co. MeadWestvaco Corp. Plum Creek Timber Co., Inc., REIT Potlatch Corp., REIT Rayonier, Inc., REIT Wausau Paper Corp. Weyerhaeuser Co., REIT Total Common Stocks - 92.8% (Cost $117,319,491) Participation Notes (c) - 6.9% Brazil - 6.9% Barclays Bank PLC certificates linked to the performance of Suzano Papel E Celulose SA, Series 0002(d) Morgan Stanley BV certificates linked to the performance of Duratex SA, Series 0002 (Cost $14,329,620) Total Long-Term Investments - 99.7% (Cost $131,649,111) Investments of Collateral for Securities Loaned - 7.0% BNY Mellon Securities Lending Overnight Fund, 0.2175%(e) (f) (Cost $7,380,774) Total Investments - 106.7% (Cost $139,029,885) Liabilities in excess of Other Assets - (6.7%) ) Net Assets - 100.0% $ AB - Stock Company ADR - American Depositary Receipt BV - Limited Liability Company OYJ - Public Traded Company PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Corporation (a) Security, or portion thereof, was on loan at May 31, 2012. (b) Non-income producing security. (c) Participation notes are issued by banks or broker-dealers and are promissory notes that are designed to offer a return linked to the performance of a particular underlying equity security or market. The return on a participation note that is linked to a particular underlying security generally is increased to the extent of any dividends paid in connection with the underlying security. (d) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012 these securities amounted to $2,684,333, which represents 2.5% of net assets. (e) At May 31, 2012, the total market value of the Fund’s securities on loan was $7,079,182 and the total market value of the collateral held by the Fund was $7,380,774. (f) Interest rate shown reflects yield as of May 31, 2012. (g) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $491,200 which represents 0.5% of net assets. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 41 PORTFOLIO OF INVESTMENTS continued May 31, 2012 RMB Guggenheim Yuan Bond ETF Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Corporate Bonds - 99.1% Auto Manufacturers - 3.1% CNY 1,000,000 Volkswagen International Finance NV, Series EMTN (Netherlands) A- 2.15% 05/23/2016 N/A $ Banks - 41.6% Agricultural Bank of China Ltd., Series FXCD (China) NR 1.20% 06/24/2013 N/A Agricultural Development Bank of China (China) AA- 3.00% 01/17/2014 N/A Bank of China Ltd. (China) A 2.90% 09/30/2013 N/A Bank of Communications Co. Ltd., Series FXCD (China) NR 1.00% 03/04/2013 N/A China Construction Bank Corp./Hong Kong, Series FXCD (China) NR 1.05% 06/03/2013 N/A China Development Bank Corp. (China) AA- 2.70% 11/11/2013 N/A Export-Import Bank of China (China) AA- 2.65% 12/02/2013 N/A Industrial & Commercial Bank of China Asia Ltd., Series EMTN (Hong Kong) NR 6.00% 11/04/2021 11/05/16 @ 100 Chemicals - 3.1% Air Liquide Finance SA (France) A 3.00% 09/19/2016 N/A Distribution & Wholesale - 3.3% Mitsui & Co. Ltd., Series EMTN (Japan) A+ 4.25% 03/01/2017 N/A Diversified Financial Services - 6.3% Caterpillar Financial Services Corp., Series EMTN A 1.35% 07/12/2013 N/A Hitachi Capital Corp., Series EMTN (Japan) A- 3.75% 03/22/2015 N/A Food - 3.1% Unilever NV (Netherlands) A+ 1.15% 03/31/2014 N/A Gas - 2.9% HKCG Finance Ltd., Series EMTN (Hong Kong) A+ 1.40% 04/11/2016 N/A Home Furnishings - 3.1% BSH Bosch und Siemens Hausgeraete GmbH, Series REGS (Germany) A 2.38% 09/29/2014 N/A Investment Companies - 3.1% MTR Corp. Cayman Islands Ltd. (Cayman Islands) Aa1 0.63% 06/17/2013 N/A Oil & Gas - 3.1% BP Capital Markets PLC, Series EMTN (United Kingdom) A 1.70% 09/15/2014 N/A Real Estate - 3.1% Global Logistic Properties Ltd., Series REGS (Singapore) Baa2 3.38% 05/11/2016 N/A Retail - 3.2% Lotte Shopping Business Management Hong Kong Ltd. (Hong Kong) A3 4.00% 02/09/2015 N/A Sovereign - 20.1% China Government Bond, Series REGS (China) AA- 0.60% 08/18/2014 N/A China Government Bond (China) AA- 1.80% 12/01/2015 N/A China Government Bond, Series REGS (China) AA- 1.40% 08/18/2016 N/A China Government Bond, Series REGS (China) AA- 1.94% 08/18/2018 N/A See notes to financial statements. 42 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued May 31, 2012 RMB Guggenheim Yuan Bond ETF continued Description Value Total Corporate Bonds - 99.1% (Cost $4,935,206) $ Total Investments - 99.1% (Cost $4,935,206) Other Assets in excess of Liabilities - 0.9% Net Assets - 100.0% $ N/A- Not Applicable NV - Publicly Traded Company PLC - Public Limited Company SA - Corporation GmbH - Limited Liability * Ratings shown are per Standard & Poor’s Rating Group, Moody’s Investor Services, Inc. or Fitch Ratings. Securities classified as NR are not rated. (For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. is provided. Likewise, for securities not rated by Standard & Poor’s Rating Group and Moody’s Investor Services, Inc., the rating by Fitch Ratings is provided.) All ratings are unaudited. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 43 STATEMENT OF ASSETS AND LIABILITIES May 31, 2012 Guggenheim Guggenheim Guggenheim Guggenheim Canadian Energy China Real Estate China Small Cap Frontier Income ETF ETF ETF Markets ETF (ENY ) (TAO ) (HAO ) (FRN ) Assets Investments in securities, at value (including securities on loan) $ Foreign currency, at value — Cash Receivables: Fund shares sold — Investments sold — Dividends Interest — Securities lending income Tax reclaims — Due from Adviser — — — Other assets Total assets Liabilities Custodian bank — Payables: Fund shares redeemed — — — Investments purchased — — Administration fee payable — Collateral for securities on loan Accrued advisory fees — Accrued expenses Total liabilities Net Assets $ Composition of Net Assets Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized gain (loss) on investments and currency transactions ) Net unrealized appreciation (depreciation) on investments and currency translation ) Net Assets $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net Asset Value Per Share $ Investments in securities, at cost $ Foreign currency, at cost $ — Securities on loan, at value $ See notes to financial statements. 44 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT May 31, 2012 Guggenheim International Multi-Asset Guggenheim Guggenheim Guggenheim Income ETF Shipping ETF Timber ETF Yuan Bond ETF (HGI ) (SEA ) (CUT ) (RMB ) $ — 7 — $ ) $ — $ 7 $ — See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 45 STATEMENT OF OPERATIONS For the year ended May 31, 2012 May 31, 2012 Guggenheim Guggenheim Guggenheim Guggenheim Canadian Energy China Real Estate China Small Cap Frontier Income ETF ETF ETF Markets ETF (ENY ) (TAO ) (HAO ) (FRN ) Investment Income Dividend income $ Less Return of capital distributions received — Foreign taxes withheld ) Net dividend income Interest — Foreign taxes withheld — Net securities lending income Total income Expenses Advisory fee Administration fee Custodian fee Licensing Listing fee and expenses Printing expenses Professional fees Trustees’ fees and expenses Miscellaneous Total expenses Advisory fees waived ) Other expenses waived or reimbursed — ) — — Net expenses Net Investment Income Realized and Unrealized Gain (Loss) Net realized gain (loss) on Investments ) In-kind transactions ) ) Foreign currency transactions ) ) ) — Net realized gain (loss) Net change in unrealized appreciation (depreciation) on Investments ) Foreign currency translation ) 64 — Net unrealized appreciation (depreciation) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations $ ) $ ) $ ) $ ) 1 Commencement of investment operations - September 22, 2011 See notes to financial statements. 46 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT May 31, 2012 Guggenheim International Multi-Asset Guggenheim Guggenheim Guggenheim Income ETF Shipping ETF Timber ETF Yuan Bond ETF (HGI ) (SEA ) (CUT ) (RMB )1 $ — ) ) — — ) ) ) — ) — ) — ) — ) ) ) — ) $ ) $ ) $ ) $ ) See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 47 STATEMENTS OF CHANGES IN NET ASSETS May 31, 2012 Guggenheim Canadian Energy Income ETF (ENY) For the Year For the Year Ended Ended May 31, 2012 May 31, 2011 Increase (Decrease) in Net Assets Resulting from Operations Net investment income $ $ Net realized gain (loss) ) Net unrealized appreciation (depreciation) ) ) Net increase (decrease) in net assets resulting from operations ) Distribution to Shareholders From and in excess of net investment income ) ) Return of capital ) — Total distributions ) ) Capital Share Transactions Proceeds from sale of shares Cost of shares redeemed ) ) Net increase (decrease) from capital share transactions ) Total increase (decrease) in net assets ) Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income (loss) at end of period $ $ Changes in Shares Outstanding Shares sold Shares redeemed ) ) Shares outstanding, beginning of period Shares outstanding, end of period See notes to financial statements. 48 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT May 31, 2012 Guggenheim China Real Estate ETF (TAO) Guggenheim China Small Cap ETF (HAO) Guggenheim Frontier Markets ETF (FRN) Guggenheim International Multi-Asset Income ETF (HGI) For the Year Ended May 31, 2012 For the Year Ended May 31, 2011 For the Year Ended May 31, 2012 For the Year Ended May 31, 2011 For the Year Ended May 31, 2012 For the Year Ended May 31, 2011 For the Year Ended May 31, 2012 For the Year Ended May 31, 2011 $ ) — ) — ) $ ) $ ) See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 49 STATEMENTS OF CHANGES IN NET ASSETS continued May 31, 2012 Increase (Decrease) in Net Assets Resulting from Operations Net investment income Net realized gain (loss) Net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distribution to Shareholders From and in excess of net investment income Return of capital Total distributions Capital Share Transactions Proceeds from sale of shares Cost of shares redeemed Net increase (decrease) from capital share transactions Total increase (decrease) in net assets Net Assets Beginning of period End of period Accumulated undistributed net investment income (loss) at end of period Changes in Shares Outstanding Shares sold Shares redeemed Shares outstanding, beginning of period Shares outstanding, end of period 1 Commencement of investment operations - June 11, 2010 2 Commencement of investment operations - September 22, 2011 See notes to financial statements. 50 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT May 31, 2012 Guggenheim Shipping ETF (SEA) Guggenheim Timber ETF (CUT) Guggenheim Yuan Bond ETF (RMB) For the Year Ended May 31, 2012 For the Period Ended1 May 31, 2011 For the Year Ended May 31, 2012 For the Year Ended May 31, 2011 For the Period Ended2 May 31, 2012 $ ) — ) — ) ) — — $ ) — — — See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 51 FINANCIAL HIGHLIGHTS May 31, 2012 ENY Guggenheim Canadian Energy Income ETF Per share operating performance for a share outstanding throughout the period For the Year Ended May 31, 2012 For the Year Ended May 31, 2011 For the Year Ended May 31, 2010 For the Year Ended May 31, 2009 For the Period July 3, 2007** through May 31, 2008 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Distributions to shareholders From and in excess of net investment income ) Return of capital ) — Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total return* (b) Net asset value -30.45 % % % -51.89 % % Ratios and supplemental data Net assets, end of period (thousands) $ Ratio of net expenses to average net assets* % %(c) Ratio of net investment income to average net assets* % %(c) Portfolio turnover rate (d) 81 % 34 % 58 % 68 % 31 % * If certain expenses had not been waived or reimbursed by the Adviser, total return would have been lower and the ratios would have been as follows: Ratio of total expenses to average net assets % %(c) Ratio of net investment income to average net assets % %(c) ** Commencement of investment operations. (a) Based on average shares outstanding during the period. (b) Total investment return is calculated assuming a purchase of a share at the beginning of the period and a sale on the last day of the period reported at net asset value (“NAV”). Dividends and distributions are assumed to be reinvested at NAV. Total investment return does not reflect brokerage commissions. A return calculated for a period of less than one year is not annualized. (c)
